UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-13387 AeroCentury Corp. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3263974 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, California 94010 (Address of Principal Executive Offices) (650) 340-1888 (Registrant’s Telephone Number Including Area Code) None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required submit and post such files). YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of May 12, 2015 the issuer had 1,606,557shares of common stock, par value $0.001 per share, issued, of which 63,300 are held as treasury stock. - 1 - PART I FINANCIAL INFORMATION Forward-Looking Statements This Annual Report on Form 10-Q includes "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (“the Exchange Act”). All statements in this Report other than statements of historical fact are "forward-looking statements" for purposes of these provisions, including any statements of plans and objectives for future operations and any statements of assumptions underlying any of the foregoing. Statements that include the use of terminology such as "may," "will," "expects," "plans," "anticipates," "estimates," "potential," or "continue," or the negative thereof, or other comparable terminology are forward-looking statements. Forward-looking statements include these statements: (i) in Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operation – Liquidity and Capital Resources: that the Company believes that it will be in compliance with all of its Credit Facility covenants at future calculation dates; that it will have adequate cash flow to meet its ongoing operational needs, including any required repayments under the Credit Facility due to borrowing base limitations; (ii) in Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operation – Outlook: that the Company believes that customers for several of the leases that expire in 2015 and after will choose to return the assets rather than renew the leases; that three of the aircraft will be returned at lease expiration in 2015 after meeting the return conditions of the leases and that the leases for the remaining six aircraft will be extended; that the Company will be in compliance with all of its Credit Facility covenants at future calculation dates; that available borrowings under the Credit Facility will be sufficient to meet its continuing obligations and, if it is expanded from its current amount of $150 million to the maximum of $180 million, to fund anticipated acquisitions; in (iii) in Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operation – Factors that May Affect Future Results: that the Company believes that it will be in compliance with all of its credit facility covenants at future calculation dates; that the Company will have sufficient cash funds to make any required principal repayment that arises due to borrowing base limitations; that most of the Company’s growth will be outside North America; that the overall industry experience of JMC’s personnel and its technical resources should permit the Company to effectively manage new aircraft types; that effective mitigating factors exist against undue compensation-incented risk-taking by JMC; that the burden and cost of complying with regulatory requirements will fall primarily upon lessees of equipment or the Company as owner of the equipment; that the costs of complying with environmental regulations will not have a material adverse effect on the Company; that the Company has sufficient cyber-security measures in place; that its main vulnerability would be interruption to email communication, internally and with third parties, loss of customer and lease archives, and loss of document sharing between the Company’s offices and remote workers; and that sufficient replacement mechanisms exist such that there would not be a material adverse financial impact on the Company’s business.These forward-looking statements involve risks and uncertainties, and it is important to note that the Company's actual results could differ materially from those projected or assumed in such forward-looking statements.Among the factors that could cause actual results to differ materially are the factors detailed under the heading "Management's Discussion and Analysis of Financial Condition and Results of Operations –– Factors That May Affect Future Results," including the lack of any unexpected lessee defaults or insolvency; a deterioration of the market values of aircraft types owned by the Company; compliance by the Company's lessees with obligations under their respective leases; no sudden current economic downturn or unanticipated future financial crises; the continued availability of financing for acquisitions under the Credit Facility; the Company’s success in finding appropriate assets to acquire with such financing; deviations from the assumption that future major maintenance expenses will be relatively evenly spaced over the entire portfolio; and future trends and results which cannot be predicted with certainty. The cautionary statements made in this Report should be read as being applicable to all related forward-looking statements wherever they appear herein. All forward-looking statements and risk factors included in this document are made as of the date hereof, based on information available to the Company as of the date hereof, and the Company assumes no obligation to update any forward-looking statement or risk factor. You should consult the risk factors listed from time to time in the Company's filings with the Securities and Exchange Commission. - 2 - Item 1.Financial Statements. AeroCentury Corp. Balance Sheets (Unaudited) ASSETS March 31, December 31, Assets: Cash and cash equivalents $ $ Accounts receivable, including deferred rent of $264,400 and $111,300 at March 31, 2015 and December 31, 2014, respectively Finance leases receivable - Aircraft and aircraft engines held for lease, net of accumulated depreciation of $39,019,900 and $38,962,800 at March 31, 2015 and December 31, 2014, respectively Assets held for sale Prepaid expenses and other Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Accounts payable and accrued expenses $ $ Notes payable and accrued interest, net of unamortized debt issuance costs of $3,371,500 and $4,104,400 at March 31, 2015 and December 31, 2014, respectively Maintenance reserves Accrued maintenance costs Security deposits Unearned revenues Deferred income taxes Income taxes payable - Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value, 2,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 10,000,000 shares authorized, 1,606,557 shares issued and outstanding Paid-in capital Retained earnings Treasury stock at cost, 63,300 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these statements. - 3 - AeroCentury Corp. Statements of Operations (Unaudited) For the Three Months Ended March 31, Revenues and other income: Operating lease revenue, net $ $ Net gain on disposal of assets Maintenance reserves revenue, net Other income Expenses: Depreciation Interest Management fees Maintenance Professional fees, general and administrative and other Other taxes Insurance ) Income before income tax provision Income tax provision Net income $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average shares used in earnings per share computations: Basic Diluted The accompanying notes are an integral part of these statements. - 4 - AeroCentury Corp. Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, Net cash provided by operating activities $ $ Investing activities: Proceeds from sale of aircraft and aircraft engines held for lease, net of re-sale fees Proceeds from sale of assets held for sale, net of re-sale fees Purchases of aircraft and aircraft engines ) ) Net cash provided by/(used in) investing activities ) Financing activities: Borrowings under Credit Facility - Repayments of Credit Facility ) ) Debt issuance costs - ) Net cash (used in)/provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ During the three months ended March 31, 2015 and 2014, the Company paid interest totaling $1,327,300 and $1,024,800 respectively.The Company paid no income taxes during the three months ended March 31, 2015 or 2014. The accompanying notes are an integral part of these statements. - 5 - AeroCentury Corp. Notes to Financial Statements (Unaudited) March 31, 2015 1.Organization and Summary of Significant Accounting Policies (a)The Company and Basis of Presentation AeroCentury Corp., a Delaware corporation incorporated in 1997, acquires used regional aircraft and engines for lease to foreign and domestic regional carriers. The condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information, the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month periods ended March 31, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. For further information, refer to the financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2014. (b)Use of Estimates The Company’s financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable for making judgments that are not readily apparent from other sources. The most significant estimates with regard to these financial statements are the residual values and useful lives of the assets, the amount and timing of cash flows associated with each asset that are used to evaluate whether assets are impaired, accrued maintenance costs, accounting for income taxes, and the amounts recorded as allowances for doubtful accounts. (c)Fair Value Measurements Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Valuation techniques used to measure fair value must maximize the use of observable inputs and minimize the use of unobservable inputs, to the extent possible. The fair value hierarchy under GAAP is based on three levels of inputs. Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. - 6 - Assets and Liabilities Measured and Recorded at Fair Value on a Recurring Basis The carrying amount of the Company's money market funds included in cash and cash equivalents was $1,744,600 and $1,044,300 at March 31, 2015 and December 31, 2014, respectively.The fair value of the Company's money market funds would be categorized as Level 1 under the GAAP fair value hierarchy. As of March 31, 2015 and December 31, 2014, there were no liabilities that were required to be measured and recorded at fair value on a recurring basis. Assets Measured and Recorded at Fair Value on a Nonrecurring Basis The Company determines fair value of long-lived assets held and used, such as aircraft and aircraft engines held for lease and held for sale, by reference to independent appraisals, quoted market prices (e.g., offers to purchase) and other factors. An impairment charge is recorded when the Company believes that the carrying value of an asset will not be recovered through future net cash flows and that the carrying value exceeds its fair value. During the third quarter of 2014, based on appraised values, the Company recorded impairment charges totaling $3,124,200for two regional jet aircraft and two turboprop aircraft that are held for lease,resulting in a carryingvalue of $7,837,300.The fair value ofsuch assets would be categorized as Level 2 under the GAAP fair value hierarchy.No impairments were recorded on the Company's aircraft and aircraft engines held for lease in the first quarter of 2015. During the second, third and fourth quarters of 2014, based on management's estimate ofrealizable value, the Companyrecorded impairment charges totaling $15,612,300 for five regional jet aircraftand one turboprop aircraft that are held for sale,resulting in a carryingvalue of $6,100,000 at December 31, 2014.During the first quarter of 2015, the Company sold the turboprop aircraft, which had a carrying value of $1,100,000 at December 31, 2014.The fair value of such assets would be categorized asLevel 3 under the GAAP fair value hierarchy.No impairments were recorded on the Company's aircraft and aircraft engines held for sale in the first quarter of 2015. Fair Value of Other Financial Instruments The Company’s financial instruments, other than cash and cash equivalents, consist principally of finance leases receivable and amounts borrowed under its credit facility (the “Credit Facility").The fair value of accounts receivable, finance leases receivable, accounts payable and the Company’s maintenance reserves and accrued maintenance costs approximates the carrying value of these financial instruments. Borrowings under the Company’s Credit Facility bear floating rates of interest that reset periodically to a market benchmark rate plus a credit margin.The Company believes the effective interest rate of this debt agreement approximates current market rates for such indebtedness at the balance sheet date, and therefore that the carrying amount of its floating rate debt at the balance sheet dates approximates its fair value.The fair value of the Company’s outstanding balance of its Credit Facility would be categorized as Level 3 under the GAAP fair value hierarchy. (d)Finance Leases The Company does not include the value, purchase price or accumulated depreciation of finance lease assets on its balance sheet.Instead, the discounted present value of (i) future minimum lease payments (including the bargain purchase option) and (ii) any residual value not subject to a bargain purchase option are reported as a finance lease receivable.Rental revenue and depreciation expense are not recognized on finance leases.Rather, the Company accrues interest on the balance of the finance lease receivable based on the interest rate inherent in the applicable lease. - 7 - The lease for one of the Company’s aircraft, which commenced in March 2015, contains a lessee purchase option at a price substantially below the asset's estimated residual value at the exercise date for the option.Consequently, the Company considers the purchase option to be a bargain purchase option and has classified the lease as a sales-type finance lease for financial accounting purposes. Two engines that were previously subject to finance leases were returned to the Company during 2014 and the finance lease receivable balances were reclassified to aircraft and aircraft engines held for lease on the Company’s balance sheet. The Company recognized interest earned on finance leases as “other income” in the amount of $0 and $83,700 in the three months ended March 31, 2015 and 2014, respectively. (e)Recent Accounting Pronouncements On May 28, 2014, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update No. 2014-09 that created the new Topic 606 ("Topic 606") in the Accounting Standards Codification ("ASC").Topic 606 also included numerous conforming additions and amendments to other Topics within the ASC.Topic 606 establishes new rules that affect the amount and timing of revenue recognition for contracts with customers, but does not affect lease accounting and reporting.As such, adoption of these provisions will not affect the Company's lease revenues but may affect the reporting of other of the Company's revenues.The provisions included in Topic 606 are effective for years commencing after December 15, 2016, cannot be adopted early, and may be reflected using either a full retrospective method or a simplified method that does not recast prior periods but does disclose the effect of the adoption on the current period financial statements.The Company has not determined either the potential impact on its financial statements nor the method it will elect to use in connection with the adoption of the changes included in Topic 606. On August 27, 2014, the FASB issued ASU 2014-15, "Presentation of Financial Statements - Going Concern," which added Subtopic 205-40 to the ASC ("Subtopic 205-40").Subtopic 205-40 requires management to determine whether substantial doubt exists concerning the reporting entity's ability to continue as a going concern, in which case certain disclosures will be required.Subtopic 205-40 affects financial statement presentation but not methods of accounting, and is effective on a prospective basis for annual periods ending after December 15, 2016 and each reporting period thereafter, although early adoption is permitted.The Company has not early adopted Subtopic 205-40. (f)Change in Accounting Principle The Company historically presented deferred debt issuance costs, or fees related to directly issuing debt, as assets on its balance sheets.On April 7, 2015, the FASB issued ASU 2015-03, "Interest: Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs" ("Subtopic 835-30").Subtopic 835-30 requires the presentation of unamortized debt issuance costs on the Company's balance sheet as a direct deduction from the debt's value.Subtopic 835-30 affects financial statement presentation only.The recognition and measurement guidance for debt issuance costs is not affected.Therefore, these costs will continue to be amortized as interest expense. Subtopic 835-30 is effective on a prospective basis for reporting periods that start after December 15, 2015, although early adoption is permitted.The Company has early adopted Subtopic 835-30 effective beginning the first quarter ended March 31, 2015 and applied this guidance retrospectively to all prior periods presented in the Company's financial statements. - 8 - The reclassification does not impact net income as previously reported or any prior amounts reported in the statement of cash flows.The following table presents the effect of the retrospective application of this change in accounting principle on the Company's balance sheet as of December 31, 2014. December 31, 2014 As reported previously As adjusted Effect of change Prepaid expenses and other $ $ $ ) Total assets $ $ $ ) Notes payable and accrued interest $ $ $ ) Total liabilities and stockholders’ equity $ $ $ ) 2.Aircraft and Aircraft Engines Held for Lease or Sale (a)Assets Held for Lease At March 31, 2015 and December 31, 2014, the Company’s aircraft and aircraft engines, which were on lease or held for lease, consisted of the following: March 31, 2015 December 31, 2014 Type Number owned % of net book value Number owned % of net book value Turboprop aircraft 25 51
